DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. Applicant argued that Synott fails to teach a feather seal between a combustor wall and a vane platform. The Examiner respectfully disagrees. While the Examiner agrees that Synott fails to specifically disclose a feather seal between a combustor wall and a vane platform, Synott does teach a feather seal between a vane assembly and a static shroud assembly. According to the MPEP 2144(I) rationale to modify may be reasoned from knowledge generally available to one of ordinary skill in the art. Since the combustor wall and vane platform are also positioned along the gas path of the turbine engine and since they are also two separate components, it would be reasonable for one having ordinary skill in the art to extrapolate the teachings of Synott and apply them to the combustor wall and vane platform. For this reason Applicant’s argument has not been found persuasive. 
Applicant also argued that the rejection fails to provide a reasoned explanation as to why the invention as claimed would have been obvious to one having ordinary skill in the art. The Applicant specifically argue that the rejection does not provide any support for positioning the seal in the specific location recited in the claim. The Examiner respectfully disagrees. It would not be beyond one having ordinary skill in the art to extrapolate the teachings of Synott and apply them to similar structures that are used in a similar environment in a gas turbine engine. In this instance since the combustor wall and platform are two axially adjacent components positioned along the working fluid flow path of the gas turbine, similar to the shroud ring and vane shroud segment taught by Synott, it would be reasonable for one having ordinary skill in the art to apply the teachings of Synott to Merry. This reasoning was recited in the rejections in the Office action mailed 12/20/2021. 
Applicant argued that since the prior art does not explicitly recite that there would be a gas flow leakage between the combustor wall and the platform, that there is no support for the conclusion that there would be a gas path leakage. The Examiner respectfully disagrees. Since the combustor wall and the platform are not formed as a single component, but are two components joined together, one having ordinary skill in the art would recognize the potential for gas flow leakage and would turn to the teachings of analogous to solve this solution, which as taught by Synott, is to position seals between adjacent gas path components.  According to the MPEP 2144(I) rationale to modify may be reasoned from knowledge generally available to one of ordinary skill in the art, in this case that seals can be positioned between adjacent components along a gas path of a turbine engine. For these reasons Applicant’s argument has not been found persuasive. 
Regarding claim 10, Applicant argued that since Synott does not disclose any gaps between a combustor wall and a vane platform, that the teachings of air leaking passages exist between successive shroud assembly and stator vane assembly is not sufficient to teach that there could be gaps between the combustor wall and the vane platform and that only conclusory allegations have been made that the gap is inherent. The Examiner respectfully disagrees. According to the MPEP 2144(I) rationale to modify may be reasoned from knowledge generally available to one of ordinary skill in the art. In this case, since the combustor wall and the platform are two separate components that are coupled together, it would be reasonable for one having ordinary skill in the art to extrapolate from the teachings of Synott that there could be a gap between these two components due to manufacturing intolerances. Because of this and due to the forces on the vanes as the fluid path passes between the vanes, a divergent gap would form. For this reason Applicant’s argument has not been found persuasive. 
Applicant argued that the bottom flange that supports the seal is segmented was not identified in Simon and so the rejection is deficient. The Examiner respectfully disagrees. In Figure 5 of Simon there is one bottom flange that is segmented and it can be clearly seen without annotations. However, for clarity an annotated figure is provided below. 

    PNG
    media_image1.png
    435
    538
    media_image1.png
    Greyscale

Fig. I. Simon, Fig. 5 (Annotated)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-12, 14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merry (US 6,254,333) in view of Synott et al. (US 2006/0082074; hereinafter Synott). 
Regarding claim 1, Merry (Fig. 1, 2, 4, and 5) discloses a gas turbine engine (10) comprising: a combustor (14) disposed about an engine central axis (A) and including a combustor wall and a combustion chamber (14), the combustor wall having a lip at an exit region of the combustion chamber (14); a circumferential row of vanes (46) adjacent the exit region, each said vane (46) including a platform (54) and an airfoil section (58) extending from the platform (54), the platform (54) defining forward and trailing edges (132 and 134, respectively) and first and second circumferential side edges (136 and 138) joining the forward and trailing edges (132 and 134), the forward edge (132) being adjacent the lip of the combustor wall. Refer to Fig. II below. 

    PNG
    media_image2.png
    620
    645
    media_image2.png
    Greyscale

Fig. II. Merry, Fig. 2 (Annotated)
Merry fails to disclose that the lip defining a first annular slot, the forward edges collectively defining a second annular slot, the first and second annular slots together defining an annular seal slot; and an annular feather seal entrapped in the annular seal slot between the combustor wall and the platform. 
Synott (Fig. 2 and 2a) teaches axially adjacent shroud segments (32 and 56) where a feather seal (74) is positioned in a slot (72) situated between the shroud segments. Synott (Abstract) teaches that the seal (74) serves to help prevent gas path leakage which improves the performance of the gas turbine. Since Merry’s combustor wall and platform are exposed to a similar environment, the main working fluid flow path of the gas turbine engine, and have potentially the same problem, gas flow leakage, since the combustor wall and platform are not formed as one unitary component and since adding a seal between the combustor wall and platform would not destroy the function of either the combustor wall or vane platform, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Merry by adding a feather seal between the combustor wall and platform, as taught by Synott, in order to help prevent gas path leakage which improves gas turbine performance. 
Regarding claim 2, Merry, as modified, discloses the gas turbine engine as recited in claim 1, wherein Merry (Fig. 2), as modified, further discloses that the platform (54) is radially inwards of the airfoil section (58).  
Regarding claim 3, Merry, as modified, discloses the gas turbine engine as recited in claim 1, wherein Merry (Fig. 2), as modified, further discloses that the lip of the combustor abuts the leading edge of the platform (54). Refer to Fig. I above. 
Regarding claim 4, Merry, as modified, discloses the gas turbine engine as recited in claim 1, wherein Merry (Synott: Fig. 2a), as modified, further discloses that the annular feather seal (74) is a split ring.  
Regarding claim 6, Merry, as modified, discloses the gas turbine engine as recited in claim 1, wherein Merry (Synott: Fig. 2 and 3), as modified, further discloses that the first annular slot (68) is defined by radially inner and outer walls of the combustor wall and the second annular slot (70) is defined by radially inner and outer walls of the platform. Refer to Fig. III below.

    PNG
    media_image3.png
    341
    436
    media_image3.png
    Greyscale

Fig. III. Synott, Fig. 3 (Annotated)
Regarding claim 9, Merry, as modified, discloses that the gas turbine engine as recited in claim I, wherein Merry (Synott: Fig. 2 and 3), as modified, further discloses that the seal slot (72) is radially thicker than the annular feather seal (74).  
Regarding claim 10, Merry (Fig. 1, 2, 4, and 5) discloses a gas turbine engine (10) comprising: a combustor (14) disposed about an engine central axis (A) and including a combustor wall and a combustion chamber (14), the combustor wall having a lip at an exit region of the combustion chamber (14); a vane (46) adjacent the exit region, the vane (46) including a platform (54) and an airfoil section (58) extending along a radial axis from the platform (54), the platform (54) defining forward and trailing edges (132 and 134, respectively) and first and second circumferential side edges (136 and 138, respectively) joining the forward and trailing edges, the forward edge defining a second slot (94) extending circumferentially. Refer to Fig. II above. 
Merry fails to explicitly disclose that the vane having rotational play about the radial axis under aerodynamic loads such that the vane moves relative to the combustor between a seated state in which the forward edge abuts the lip of the combustor wall and an unseated state in which there is a divergent gap between the forward edge and the lip of the combustor, that the lip defining a first slot extending circumferentially, and that the first and second slots together defining a seal slot; and an annular feather seal extending in the seal slot, the annular feather seal being wider than the divergent gap to maintain sealing when the vane is in the unseated state. 
Synott (Fig. 2 and 2a) teaches axially adjacent shroud segments (32 and 56) where a feather seal (74) is positioned in a slot (72) situated between the shroud segments. Synott (Abstract) teaches that the seal (74) serves to help prevent gas path leakage which improves the performance of the gas turbine. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Merry by adding a feather seal between the combustor wall and platform, as taught by Synott, in order to help prevent gas path leakage which improves gas turbine performance. 
While Merry fails to explicitly disclose rotational play about a radial axis under aerodynamic loads, Merry implicitly discloses this in that due to manufacturing tolerances (Synott, Paragraph 0024, supports that manufacturing tolerances can result in gaps between successive components), there will be a slight gap between the vane segments and the vane and the combustor wall lip and since the flow of fluid does not exert the same force on both sides of the vane (due to the vane’s camber – hence having a pressure and suction side) this will cause the platform to slightly rotate. This would create a divergent gap between the forward edge and the lip of the combustor which increases toward the suction side of the airfoil.   
Regarding claim 11, Merry, as modified, discloses the gas turbine engine as recited in claim 10, wherein Merry (Fig. 1, 2, 4, and 5), as modified, further discloses that the first side (106) of the airfoil section is a suction side (106), the second side (108) of the airfoil section (58) is a pressure side (108), the second circumferential side (138) of the platform (54) is located to the second side (106) of the airfoil section (58), and the divergent gap diverges toward the second circumferential side (138). Refer to the rejection of claim 10 as to how the divergent gap was interpreted. 
Regarding claim 12, Merry, as modified, discloses the gas turbine engine as recited in claim 10, wherein Merry (Synott: Fig. 2a), as modified, further discloses that the annular feather seal (74) is a split ring.  
Regarding claim 14, Merry, as modified, discloses the gas turbine engine as recited in claim 10, wherein Merry (Synott: Fig. 2 and 3), as modified, further discloses that the first slot (68) is defined by first radially inner and outer walls of the combustor wall and the second slot (70) is defined by radially inner and outer walls of the platform. Refer to Fig. III above.  
Regarding claim 16, Merry, as modified, discloses the gas turbine engine as recited in claim 10, wherein Merry (Synott: Fig. 2 and 3), as modified, further discloses that the seal slot (72) is radially thicker than the annular feather seal (74).  
Regarding claim 17, Merry (Fig. 1, 2, 4, and 5) discloses an airfoil (46) comprising: a vane (46) including a platform (54) and an airfoil section (58) extending from the platform (54), the platform (54) defining forward (132) and trailing (134) edges and first and second circumferential side edges (136 and 138) joining the forward and trailing edges (132 and 134), the forward edge (132) including a bearing surface that is capable of abutting a lip of a combustor wall to provide a seal across an interface between the platform and the combustor wall, and the forward edge (132) defining a slot arc segment (94 – since it extends through leading edge 132 as shown in Fig. 4 and 5) that is capable of receiving a portion of an annular feather seal. Refer to Fig. I above.
Merry fails to explicitly disclose that the bearing surface provides a seal across an interface between the platform and the combustor wall. 
Synott (Fig. 3; Paragraph 0005 and 0023) teaches that shroud assemblies (32 and 34) housing a feather seal abuts one another (62 and 66) to provide a primary seal (74) to prevent air leakage between successive shroud assemblies. This helps to reduce gas path leakage and improve gas turbine performance (Abstract). Since the combustor wall and vane platform have a similar configuration, in that they are axially successive components along the main gas flow path, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Merry so that the bearing surface of a leading edge of the platform is formed so it is capable of forming a seal with the combustor wall, as taught by Synott, in order to help reduce gas path leakage. 
	Regarding claim 18, Merry, as modified, discloses the airfoil as recited in claim 17, wherein Merry (Fig. 2 and 4), as modified, further discloses that the platform (54) is radially inwards of the airfoil section (58).  
	Regarding claim 20, Merry, as modified, discloses the gas turbine engine as recited in claim 3, wherein Merry (Fig. 2), as modified, further discloses that the lip of the combustor abuts a bearing surface on a leading edge of the platform (54). Refer to Fig. II above.  
Merry fails to explicitly disclose that the lip of the combustor and the leading edge of the platform provide a primary seal across an interface between the platform and the combustor wall, and wherein the annular feather seal is a secondary seal across the interface. 
However, Synott (Fig. 3; Paragraph 0005 and 0023) further teaches that the shroud assemblies (32 and 34) housing the feather seal abuts one another (62 and 66) to provide a primary seal (74) to prevent air leakage between successive shroud assemblies. Synott (Paragraph 0005) teaches that the feather seal acts as a secondary seal. This helps to reduce gas path leakage and improve gas turbine performance (Abstract). Since the combustor wall and vane platform have a similar configuration, in that they are axially successive components along the main gas flow path, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Merry so that the lip of the combustor and a bearing surface of a leading edge of the platform provide a primary seal, as taught by Synott, in order to further help reduce gas path leakage. With the addition of the combustor and bearing surface providing a primary seal, the feather seal taught by Synott can now be interpreted as the secondary seal. 

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merry (US 6,254,333) in view of Synott et al. (US 2006/0082074; hereinafter Synott) and further in view of Sippel et al. (US 2016/0222812; hereinafter Sippel).   
Regarding claim 5, Merry, as modified, discloses the gas turbine engine as recited in claim 4, but fails to disclose the split ring has overlapping ends.  
Sippel (Fig. 9) teaches a gas turbine with an annular seal (552) that is formed as a split ring (553). Sippel (Paragraph 0052) teaches that the ends of the split seal (552) overlap and that a seal of this configuration type provides the benefit of allowing the ring to expand and contract. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Merry by forming the split ring so that the ends overlap, as taught by Sippel, in order to help allow the seal to expand and contract with surrounding engine components. 
Regarding claim 13, Merry, as modified, discloses the gas turbine engine as recited in claim 12, but fails to disclose that the split ring has overlapping ends.  
Sippel (Fig. 9) teaches a gas turbine with an annular seal (552) that is formed as a split ring (553). Sippel (Paragraph 0052) teaches that the ends of the split seal (552) overlap and that a seal of this configuration type provides the benefit of allowing the ring to expand and contract. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Merry by forming the split ring so that the ends overlap, as taught by Sippel, in order to help allow the seal to expand and contract with surrounding engine components. 

Claims 7, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merry (US 6,254,333) in view of Synott et al. (US 2006/0082074; hereinafter Synott) and further in view of Simon-Delgado et al. (US 9,816,393; hereinafter Simon) and Corsmeier et al. (US 2018/0016927; hereinafter Corsmeier). 
Regarding claim 7, Merry, as modified, discloses the gas turbine engine as recited in claim 6, wherein Merry (Synott: Fig. 2 and 3), as modified, further discloses that the radially outer wall of the first annular slot (68) and the radially outer wall of the second annular slot (72) abut. Refer to Fig. II above. 
Merry, as modified, fails to disclose that the radially inner wall of the first annular slot and the radially inner wall of the second slot are axially spaced apart such that there is a gap there between.  
Simon (Fig. 5) teaches a turbine blade with a seal that is positioned below the platform. Simon (Fig. 5) teaches that the bottom flange that supports the seal is segmented. One having ordinary skill in the art would recognize that by segmenting the inner flange this helps to reduce the weight of the vane assembly. Corsmeier (Paragraph 0032, lines 7-9) teaches that a reduction of engine weight offers the benefit of improving engine fuel efficiency and power output. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Merry by forming the inner radial wall to be segmented, as taught by Simon, in order to improve engine fuel efficiency and power output by reducing weight of the engine, as taught by Corsmeier. By segmenting portions of the radially inner walls, portions of the radially inner wall will be axially spaced from each other and a gap will be formed between the two.
Regarding claim 8, Merry, as modified, discloses the gas turbine engine as recited in claim 6, but fails to disclose that at least one of the radially inner wall of the first annular slot or the radially inner wall of the second annular slot is scalloped.  
Simon (Fig. 5) teaches a turbine blade with a seal that is positioned below the platform. Simon (Fig. 5) teaches that the bottom flange that supports the seal is segmented. One having ordinary skill in the art would recognize that by segmenting the inner flange this helps to reduce the weight of the vane assembly. Corsmeier (Paragraph 0032, lines 7-9) teaches that a reduction of engine weight offers the benefit of improving engine fuel efficiency and power output. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Merry by forming the inner radial wall to be segmented, as taught by Simon, in order to improve engine fuel efficiency and power output by reducing weight of the engine, as taught by Corsmeier. The segmented flange was interpreted as being scalloped, since based on Figure 6 of the pending application the inner flange is shown as just being segmented. 
Regarding claim 15, Merry, as modified, discloses the gas turbine engine as recited in claim 14, but fails to disclose that at least one of the radially inner wall of the first annular slot or the radially inner wall of the second annular slot is scalloped.  
Simon (Fig. 5) teaches a turbine blade with a seal that is positioned below the platform. Simon (Fig. 5) teaches that the bottom flange that supports the seal is segmented. One having ordinary skill in the art would recognize that by segmenting the inner flange this helps to reduce the weight of the vane assembly. Corsmeier (Paragraph 0032, lines 7-9) teaches that a reduction of engine weight offers the benefit of improving engine fuel efficiency and power output. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Merry by forming the inner radial wall to be segmented, as taught by Simon, in order to improve engine fuel efficiency and power output by reducing weight of the engine, as taught by Corsmeier. The segmented flange was interpreted as being scalloped, since based on Figure 6 of the pending application the inner flange is shown as just being segmented. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merry (US 6,254,333) in view of Synott et al. (US 2006/0082074; hereinafter Synott) and further in view of Simon-Delgado et al. (US 9,816,393; hereinafter Simon) and Corsmeier et al. (US 2018/0016927; hereinafter Corsmeier).
Regarding claim 19, Merry, as modified, discloses the airfoil as recited in claim 17, wherein Merry (Fig. 2), as modified, further discloses that the slot arc segment (94) is defined by radially inner and outer walls. 
Merry, as modified, fails to disclose that the radially inner wall is scalloped.
Synott (Fig. 2 and 2a) teaches axially adjacent shroud segments (32 and 56) where a feather seal (74) is positioned in a slot (72) situated between the shroud segments. Synott (Abstract) teaches that the seal (74) serves to help prevent gas path leakage which improves the performance of the gas turbine. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Merry by adding a feather seal between the combustor wall and platform, as taught by Synott, in order to help prevent gas path leakage which improves gas turbine performance. 
Simon (Fig. 5) teaches a turbine blade with a seal that is positioned below the platform. Simon (Fig. 5) teaches that the bottom flange that supports the seal is segmented. One having ordinary skill in the art would recognize that by segmenting the inner flange this helps to reduce the weight of the vane assembly. Corsmeier (Paragraph 0032, lines 7-9) teaches that a reduction of engine weight offers the benefit of improving engine fuel efficiency and power output. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Merry by forming the inner radial wall to be segmented, as taught by Simon, in order to improve engine fuel efficiency and power output by reducing weight of the engine, as taught by Corsmeier. The segmented flange was interpreted as being scalloped, since based on Figure 6 of the pending application the inner flange is shown as just being segmented. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745